Fuchsberg, J.
(concurring). While I vote to reverse, and, in so doing, concur in the opinion of Judge Wachtler that section 9 of the General Business Law represents an unconstitutional violation of equal protection, I am also in agreement with Judge Jasen’s view that the particular defendants here have been denied equal protection as a result of the discriminatory enforcement of the statute. However, I stand with Judges Wachtler and Jones that, because the classifications defy reason, confrontation of the constitutional issue should not be deferred but met here and now.